MARY'S OPINION HEADING                                           








                NO. 12-06-00026-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
ROBERT GREENLEE,       §                      APPEAL
FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
______________________________________________________________________________
MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 44.3.  Appellant was sentenced on January 11,
2006.  Thereafter, on February 3, 2006,
Appellant filed a notice of appeal that failed to contain the trial court’s
certification as required by Texas Rule of Appellate Procedure 25.2(d).  The appeal must be dismissed if a
certification that shows the defendant has the right of appeal has not been
made part of the appellate record.  Tex. R. App. P. 25.2(d).
            On March 7, 2006, Appellant was notified pursuant to
Texas Rule of Appellate Procedure 37.2 that the notice of appeal was defective
for failure to comply with Rule 25.2(d). 
Appellant was further notified that unless, on or before April 6, 2006,
the clerk’s record was amended to show the jurisdiction of this court, the
appeal would be referred to the court for dismissal.
            The deadline specified in the notice to Appellant has
passed, and Appellant has failed to comply with this court’s notice.  Accordingly, the appeal is dismissed.





Opinion delivered April 28, 2006.
            Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(DO NOT
PUBLISH)